Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of Perry Ellis International, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 16, 2014 Legion Partners, L.P. I By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners Special Opportunities, L.P. I By: Legion Partners Asset Management, LLC Investment Advisor By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners, LLC By: Legion Partners Holdings, LLC Managing Member By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Member Legion Partners Asset Management, LLC By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners Holdings, LLC By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Member /s/ Christopher S. Kiper Christopher S. Kiper /s/ Bradley S. Vizi Bradley S. Vizi /s/ Raymond White Raymond White California State Teachers’ Retirement System By: /s/ Debra Smith Name: Debra Smith Title: Director of Operations
